United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 18, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40567
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GUMERCINDO SALINAS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:02-CR-189-ALL
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Gumercindo Salinas appeals from the 12-month prison sentence

imposed following revocation of his term of supervised release.

Salinas contends that the district court violated his due-process

rights by sentencing him “based” on criminal conduct charged in

revocation-warrant violations to which he had pleaded “not true.”

Those charges had alleged that he had committed attempted murder

and unlawful restraint against his wife by choking her and

threatening her with a knife in their home.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40567
                                -2-

     The Government correctly contends that Salinas’s contention

is reviewable only for plain error because Salinas failed to make

a due-process challenge in the district court.     See United States

v. Magwood, 445 F.3d 826, 828 (5th Cir. 2006).    To establish

plain error, the appellant must show that there is error, that it

is “clear” or “obvious,” and that it affects both his substantial

rights and the integrity of the proceedings.     United States v.

Thompson, 454 F.3d 459, 464 (5th Cir. 2006), cert. denied, 127

S.Ct. 602 (2006).

     Salinas has not made such a showing.    Although the district

court referred to conduct charged in one of the violations to

which Salinas had pleaded not true, it did so only after Salinas

had argued, in mitigation of sentence, that his wife had signed a

“non-prosecution” affidavit with respect to the attempted-murder

and unlawful-restraint charges.    The court did not explicitly

refer to that information in imposing Salinas’s revocation

sentence and thus did not indicate that the sentence was in any

way “based” on that information.    There was thus no “clear” or

“obvious” violation of Salinas’s due-process rights.     See

Thompson, 454 F.3d at 464; Morrissey v. Brewer, 408 U.S. 471,

488-89 (1972).   Salinas also has not established that the 12-

month sentence, which was two months above the guideline range

for the violations to which he did plead “true,” was plainly

unreasonable or unreasonable.     See United States v. Hinson, 429
                          No. 06-40567
                               -3-

F.3d 114, 119-20 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804

(2006).

     The judgment of the district court is AFFIRMED.